PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/893,815
Filing Date: 5 Jun 2020
Appellant(s):  McKeon Rolling Steel Door Co., Inc.



__________________
Joseph W. Ragusa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken have been modified by the advisory action dated 03/15/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
 The 112(a) rejection of claim 1, and the 112(b) rejections of claims 1-2, 4, and the dependent claims.
(2) Response to Argument
On page 5 of the Appellant’s Appeal Brief Filed 05/31/2022 (hereinafter Appeal Brief), the Appellant contends “Appellants submit that the prior art, taken individually or in any proper combination, fails to teach or suggest the recited features of independent claim 1.”
The examiner respectfully disagrees, and notes that the claims as written are fully taught by the combination.

	On page 5 of the Appeal Brief, the Appellant contends “As stated in claim 1, a fastener overlay assembly is arranged at an interface between a first curtain segment and a second curtain segment of a retractable curtain, with each curtain segment being connectable to the other curtain segment adjacent thereto by a fastener at respective adjacent edges of each curtain segment.
During the unwinding (ie., the closing) of the curtain segments, a retractable overlay collector roller is configured to deploy an overlay strip to unwind from an overlay collector roller synchronously with the unwinding of the first and second curtain segments, and to apply a spring biased upward force (i.e., in the opening direction) to the overlay strip such that, in the closed position, no slack is provided between the deployed overlay strip and the deployed curtain segments. See, e.g., paragraphs [0025] and [0031] of the specification as filed.
Smith shows a multi-section screen that has a zipper mechanism for joining zipper teeth along one edge of a first curtain to corresponding zipper teeth along an edge of an adjacent curtain segment. Smith has no teaching of an overlay sheet arranged in front of the closed zipper, or of any overlay sheet at all, arranged anywhere in relation to any portion of his curtain segments. Moreover Smith shows no recognition of any concern with regards to smoke leaking at the closed zipper.”
The examiner responds:
MPEP §2145 – “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The examiner notes that Smith is not used to teach “the overlay sheet arranged in front of the closed zipper, or of any overlay sheet at all, arranged anywhere in relation to any portion of his curtain segments”. Tadataka is used to teach the feature(s) of the an overlay assembly comprising: an overlay strip having a leading edge proximate a leading edge of a first curtain segment; and a retractable overlay collector roller attached to a first end of the overlay strip and configured to allow the overlay strip to wind on and unwind from the collector roller synchronously with the winding and unwinding of first and second curtain segments with respect to a barrel assembly, and wherein the retractable overlay collector roller is configured to apply a spring biased upward force on the overlay strip such that, in the closed position, no slack is provided between the overlay strip and the curtain segments. This combination from the Final Rejection is found to have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention, as it provides the predictable and expected results of the overlay strip covering the fastener between the curtains during unwinding, making the assembly more aesthetically pleasing with the fastener covered.

On page 5 of the Appeal Brief, the Appellant contends “Tadataka relates to a rolling fireproof screen in which, to allow coverage over a curved area, a plurality of main winding shafts are provided, with each having an associated main fire screen and gaps formed between each main fire screen. To cover each of the gaps between the butt ends of the main winding shafts, a secondary fire screen is arranged. See Tadataka at paragraph [0007].
Tadataka’s secondary screens, each also referred to as a “sub fire resistant screen’, are arranged and provided for closing the gap formed between the divided main fire screens so that the fire retardant and flame barrier function are not impaired by the presence of the gap. See id at paragraph [0010].
Thus, Tadataka is directed to closing gaps between unattached curtain segments, namely, segments that have a spacing therebetween. Tadataka is not related in any way to a fire curtain made up of zippered-together segments which have no gaps.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination from the Final Rejection is found to have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention, as it provides the predictable and expected results of the overlay strip covering the fastener between the curtains during unwinding, making the assembly more aesthetically pleasing with the fastener covered.
The examiner notes that Tadataka is used to the feature(s) of the an overlay assembly comprising: an overlay strip having a leading edge proximate a leading edge of a first curtain segment; and a retractable overlay collector roller attached to a first end of the overlay strip and configured to allow the overlay strip to wind on and unwind from the collector roller synchronously with the winding and unwinding of first and second curtain segments with respect to a barrel assembly, and wherein the retractable overlay collector roller is configured to apply a spring biased upward force on the overlay strip such that, in the closed position, no slack is provided between the overlay strip and the curtain segments. The examiner notes that Tadataka is found in the same field of endeavor as Smith, and is thus considered relevant. 

On pages 5-6 of the Appeal Brief, the Appellant contends “Appellants submit that one of skill in the art, in seeking to improve the fire resistant capabilities of a zippered fire curtain, such as Smith, would not look to the teaching of Tadataka, which does not relate in any way to attachable and separatable fire curtain segments, such as zippered together fire curtains. Such a combination can only be realized through the application of impermissible hindsight.
Based on the differences between the goals of Tadataka and Smith, the only motivation to combine the features of Tadataka’s secondary screens with the zippered interface of Smith is provided by appellants’ own disclosure.”
The examiner responds:
MPEP §2144 – “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
MPEP §2145 – “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The examiner further notes that motivation may also be found to combine the references, as this makes the assembly more aesthetically pleasing with the fastener covered by the overlay strip. Although the previous motivation is sufficient as applied, the examiner further notes that paragraph 0025 of the translation of Tadataka teaches that “since the gap formed at each butt end is closed by the auxiliary fire screen 24, it is possible to prevent the flame barrier function and the smoke cutoff function from being impaired.” Thus Tadataka suggests an additional reason or motivation to combine the references in order to continue a smoke cutoff function across the zipper connector.

On page 6 of the Appeal Brief, the Appellant contends “Specifically addressing the Examiner’s comments in the Advisory Action, appellants are not arguing that Tadataka is non-analogous art. Rather, appellants are arguing that the particular modification of Smith using Tadataka’s secondary screens would not have been obvious, without relying on appellants’ disclosure, because of the different types of interfaces between the curtains in the two references, namely: in Smith a presumably secure zippered connection, and in Tadataka, a purposefully designed gap between the main screens.
Thus, independent claim 1 is believed to be patentable over Smith and Tadataka, taken individually or in any proper combination.
The dependent claims distinguish the invention over the applied prior art for reasons discussed above in regard to independent claim 1 as well as on their own merits.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner respectfully disagrees with the combination being improper hindsight reasoning, and affirms that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith with the teachings of Tadataka, regardless of the types of interfaces between the curtains, so that there is an overlay strip that makes the assembly more aesthetically pleasing with the fastener covered.
Therefore the examiner respectfully submits that the rejection’s reasoning for modification was not only supported by the cited references, but would have been reasoned from knowledge generally available to one of ordinary skill in the art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
Conferees:
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.